DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on December 28, 2021.  Claims   have been cancelled.  Claims 23-25 have been newly added.  Thus, claims 1-3, 5-8, 10-13, 15-16, 18-21 and 23-25 are pending.  Claims 1, 7 and 15 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-16, 18-21 and 23-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2019/0325738 (now U.S. Patent No. 10,482,761) to Dorum, discloses The apparatus of some embodiments, caused to determine a location and a road segment corresponding to the location of the probe data points may include being caused to: map-match the probe data points to the first road segment; sub-divide the road segment into a plurality of sub-segments; and associate each of the probe data points map-matched to the first road segment to one of the plurality of sub-segments. Causing the apparatus to generate, from the 
With respect to independent claim 1, Dorum, taking singly or in combination with other prior art of record, does not disclose or teach  wherein at least a portion of the road center polyline segment extends through a map matching road region having edges that are spaced apart from a road center of a road segment by a predefined distance such that an intersection of the grid cell with the map matching road region or inclusion of the grid cell by the map matching road region associates the probe point with the road center polyline segment and projects the probe point onto the road center polyline segment; and use an estimation of traffic based upon an association of the probe point with the road segment in combination with the map data to provide route guidance for navigational purposes through a road network including the road segment, in combination with the other limitations of the claim.
With respect to independent claim 7, Dorum, taking singly or in combination with other prior art of record, does not disclose or teach  wherein at least a portion of the road center polyline segment extends through a map matching road region having edges that are spaced apart from a road center of the road segment by a predefined distance such that an intersection of the grid cell with the map matching road region or inclusion of the grid cell by the map matching road region associates the probe point with the road center polyline segment and projects the probe point onto the road center polyline segment; and use an estimation of traffic based upon an association of the probe point with the road segment in combination with the map data to provide route guidance for navigational purposes through a road network including the road segment, in combination with the other limitations of the claim.
With respect to independent claim 15, Dorum, taking singly or in combination with other prior art of record, does not disclose or teach  wherein at least a portion of the road center polyline .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661